Citation Nr: 1401336	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-42 251		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 22, 2006 to August 3, 2010, in excess of 70 percent for the period from August 4, 2010 to October 3, 2010, in excess of 30 percent for the period from December 1, 2010 to July 8, 2013, and in excess of 70 percent from July 9, 2013, forward. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from April 1991 May 1993, and with the Army Reserves from January 2000 to August 2000, and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. The Fargo, North Dakota, RO has jurisdiction over the Veteran's claims file.  

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals additional VA treatment records, which were considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 
In February 2013, the Board remanded the case for additional development and it now returns for further appellate review.  However, the Board finds that due process requires that this appeal be REMANDED again to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in February 2013, the Board remanded the Veteran's claim for higher initial ratings for PTSD for further development, to include obtaining outstanding VA treatment records and scheduling the Veteran for a VA examination.  The Board specifically directed that, after all requested development was complete, the Veteran's PTSD claim should be readjudicated, to include consideration of whether increased initial, further staged ratings, and/or extraschedular evaluations are warranted, and if the benefits sought on appeal, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  In this regard, review of the record shows that, at the time of the February 2013 Remand, the claim on appeal involved three staged rating periods, e.g., from June 22, 2006 to August 3, 2010, from August 4, 2010 to October 3, 2010, and from December 1, 2010 forward.  

Review of the claims file reveals that all requested development was completed, as the evidentiary record contains a July 2013 VA PTSD examination report and VA treatment records dated from November 2010 to July 2013, including records showing the assigned GAF score and supplemental comments associated with the Veteran's November 30, 2010 discharge from inpatient treatment, as specifically requested by the Board.  

Based on the foregoing, the RO increased the Veteran's disability rating to 70 percent, effective July 9, 2013.  See July 2013 rating decision.  

The AOJ then issued an SSOC in July 2013, as the Veteran's initial rating claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the July 2013 SSOC only addressed the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from June 22, 2006 to August 3, 2010 and entitlement to a rating in excess of 70 percent for PTSD as of July 9, 2013.  The SSOC did not address the Veteran's entitlement to higher ratings during the other staged rating periods, namely entitlement to an evaluation in excess of 70 percent for the period from August 4, 2010 to October 3, 2010 and an evaluation in excess of 30 percent from December 1, 2010 to July 8, 2013.  In order to ensure that all due process has been afforded in this appeal, the Board finds that a remand is necessary in order for the AOJ to issue an SSOC that addresses the entire scope of this appeal, which includes four staged rating periods.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Accordingly, the case is REMANDED for the following action:

Issue an SSOC readjudicating the Veteran's initial rating claim that specifically includes consideration of all periods on appeal, namely: entitlement to initial evaluation in excess of 30 percent for PTSD for the period from June 22, 2006 to August 3, 2010; in excess of 70 percent for the period from August 4, 2010 to October 3, 2010; in excess of 30 percent for the period from December 1, 2010 to July 8, 2013; and in excess of 70 percent from July 9, 2013, forward.  Readjudication of the PTSD claim should include consideration of whether increased initial, further staged ratings, and/or extraschedular evaluations are warranted.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

